          Case 1:18-cv-00434-RP Document 65 Filed 09/11/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

OLGA ZUNIGA,                                     §
  Plaintiff,                                     §
                                                 §
V.                                                                  CASE NO. 1:18-cv-00434-RP
                                                 §
                                                 §
KEVIN PATRICK YEARY, in his Official             §
and Individual Capacities,                       §
   Defendant.

            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

TO THE HONORABLE JUDGE ROBERT PITMAN:

       Plaintiff Olga Zuniga and defendant Kevin Patrick Yeary hereby jointly stipulate to the

dismissal of this action with prejudice pursuant to Fed. R. Civ. P. 41 (a)(1)(A)(ii). The parties

have agreed to bear their own costs and attorneys’ fees. This dismissal is with prejudice.

        SO STIPULATED, this the 11th day of September, 2020.

                                                 Respectfully submitted,

                                                 CREWS LAW FIRM, P.C.
                                                 701 Brazos, Suite 900
                                                 Austin, Texas 78701
                                                 (512) 346-7077
                                                 (512) 342-0007 (Fax)

                                                 By: /s/ Robert W. Schmidt
                                                 Robert W. Schmidt
                                                 schmidt@crewfirm.com
                                                 State Bar No. 17775429
                                                 Joe K. Crews
                                                 State Bar No. 05072500

                                                 ATTORNEYS FOR PLAINTIFF




                                                1
          Case 1:18-cv-00434-RP Document 65 Filed 09/11/20 Page 2 of 2



                                                  KEN PAXTON
                                                  Attorney General of Texas

                                                  JEFFREY C. MATEER
                                                  First Assistant Attorney General

                                                  DARREN L. MCCARTY
                                                  Deputy Attorney General for Defense
                                                  Litigation

                                                  AMANDA J. COCHRAN-MCCALL
                                                  Chief for General Litigation Division


                                                  /s/ Emily Ardolino
                                                  EMILY ARDOLINO
                                                  Texas Bar No. 24087112
                                                  Assistant Attorney General
                                                  General Litigation Division
                                                  P.O. Box 12548, Capitol Station
                                                  Austin, Texas 78711-2548
                                                  (512) 475-4103
                                                  FAX: (512) 320-0667
                                                  e-mail: emily.ardolino@oag.texas.gov

                                                  ATTORNEYS FOR DEFENDANT


                                CERTIFICATE OF SERVICE

This is to certify on September 11, 2020, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system which will send notification of such filing in accordance with
the Federal Rules of Civil Procedure to the following counsel representing the defendants in this
action:

Emily Ardolino
Office of the Attorney General
PO Box 12548, Capitol Station
Austin, TX 78711-2548
512-320-0667 fax
emily.ardolino@oag.texas.gov


                                            By:       /s/ Robert W. Schmidt
                                                  Robert W. Schmidt




                                               2
